Beasley, Presiding Judge.
The decision of the Court of Appeals in this case, In re Farmer, 212 Ga. App. 372 (442 SE2d 251) (1994), having been remanded with direction by the Supreme Court as to Emmit H. Stephens, Jr., this case is hereby remanded to the trial court for consideration of Stephens’ culpability in the preparation of the pleadings involved in the contempt citation. In the event the finding of contempt against Em-mitt H. Stephens is confirmed by the trial court, the court is to enter an order specifying the basis for that finding. In all other respects, the earlier decision of the Court of Appeals is unaffected.

Judgment reversed as to Stephens and case remanded with direction.


Smith, J., and Senior Appellate Judge Harold R. Banke concur.